TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00440-CV



                                         In re Ray Hill


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM                  OPINION


               Relator has filed an original proceeding seeking to “compel performance of process,

service of summons, citation.” We interpret relator’s petition as a petition for writ of mandamus.

The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                             __________________________________________

                                             Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Filed: July 22, 2016

Do Not Publish